DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 04/18/2019 is acknowledged.
Claim 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2019. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “Provided is….”  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a bus information acquiring unit receiving” in claim 1
“a user terminal detecting unit detecting…” in claim 1
“a boarding bus determining unit receiving/matches/acquires…” in claims 1-3 and 9
“a boarding position providing unit determining/determines…” in claims 1, 4, and 7-8
“a stop position providing unit determining…” in claim 1
“an arrival time calculating unit calculating…” in claim 5
“a mis- boarding notifying unit providing…” in claim 6
“an input unit capable of receiving…” in claim 11 
“an output unit outputting…” in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for an input unit and an output unit could be found in Fig. 4 and Specification Paragraphs [0078]-[0079] as a personal computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Regarding claims 2-3, 6, and 10 for the purpose of examining, the examiner is interpreting “bus number” as a bus identified as having the same route, as defined by the starting and ending points. For example the Number 6 Bus goes from street X to street Y, regardless of the times.    
Regarding claims 1, 6, 10, and 13 for the purpose of examining, the examiner is interpreting “bus terminal” as terminal (or processor) installed inside or outside a bus and may store and process information about the bus, as according to Specification Paragraph [0056].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-6 and 9, claim limitation “a bus information acquiring unit receiving” in claim 1, “a user terminal detecting unit detecting…” in claim 1, “a boarding bus determining unit receiving/matches/acquires…” in claims 1-3 and 9, “a boarding position providing unit determining/determines…” in claims 1, 4, and 7-8, “a stop position providing unit determining…” in claim 1, “an arrival time calculating unit calculating…” in claim 5, and “a mis- boarding notifying unit providing…” in claim 6 all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1, 5, and 13 all recite limitations that lack insufficient antecedent basis in the claim. The limitations are as follows:
Claim 1 recites the limitation “the approached user terminal” in Line 5-6. For the purpose of examination, the examiner is interpreting “the approached user terminal” as the user terminal detected in the “a user terminal detecting unit detecting…” limitation of claim 1.
Claim 1 recites the limitation “the determined boarding position” in Line 10-11. For the purpose of examination, the examiner is interpreting “the determined boarding position” as the boarding position detected in the “a boarding position providing unit determining…” limitation of claim 1.
Claim 1 recites the limitation “the signal for guiding the determined boarding position” in Line 13. For the purpose of examination, the examiner is interpreting “the signal for guiding the determined boarding position” as the signal for guiding the boarding position to the user terminal provided in the “a boarding position providing unit determining…” limitation of claim 1.
Claim 5 recites the limitation “the calculated expected time” in Line 3. For the purpose of examination, the examiner is interpreting “the calculated expected time” as the expected time calculated in claim 5.
Claim 13 recites the limitation “the approached user terminal” in Page 4 Line 5. For the purpose of examination, the examiner is interpreting “the approached user terminal” as the user terminal detected in the “detecting that a user terminal…” limitation of claim 13.
Claim 13 recites the limitation “the determined boarding position” in Page 4 Line 9. For the purpose of examination, the examiner is interpreting “the determined boarding position” as the boarding position detected in the “determining a boarding position…” limitation of claim 13.
Claim 13 recites the limitation “the signal for guiding the determined boarding position” in Page 5 Line 1. For the purpose of examination, the examiner is interpreting “the signal for guiding the determined boarding position” as the signal for guiding the 
Claims 7-8 and 10-12 are rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1-5, 7-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2019/0103028; hereinafter Kobayashi), in view of Stefik et al. (US 2012/0092191, hereinafter Stefik).

Regarding claim 1, Kobayashi discloses:
A boarding information guiding system comprising:
a bus information acquiring unit receiving a bus information signal from a bus terminal 
installed in at least one bus to acquire bus service information about each of the at least one bus (Paragraphs [0025] and [0029]);
a user terminal detecting unit detecting that a user terminal approaches a bus station 
(Paragraph [0091], i.e. selecting the getting-on place from among the candidate places on the basis of a detection result of the position detector, the detection result is a present position of the user that approaches the station or pick up spot);
a boarding bus determining unit receiving boarding wish information from the 
approached user terminal and matching the boarding wish information with the bus service information to determine a boarding bus (Paragraphs [0025] and [0029]);

a stop position providing unit determining a stop position corresponding to the determined boarding position and providing a signal for guiding the stop position to a bus terminal of the boarding bus (Paragraphs [0025], [0029]-[0031], [0033], and [0068], i.e. the bus stopping at a getting on/off place requested by a user via use request from user terminal), 
…
Kobayashi does not disclose:
…
wherein, after the signal for guiding the determined boarding position is provided to the user terminal, when the boarding bus fails to stop at the determined boarding position, the boarding position providing unit determines a position where the boarding bus has actually stopped, as a modified boarding position, provides a signal for guiding the modified boarding position to the user terminal, and determines a position where there is no structure that obstructs boarding, as the boarding, and
after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the stop position providing unit provides a stop restriction zone based on the stop position to a bus terminal of at least one other bus scheduled to stop at the bus station.

…
wherein, after the signal for guiding the determined boarding position is provided to the user terminal, when the boarding bus fails to stop at the determined boarding position, the boarding position providing unit determines a position where the boarding bus has actually stopped, as a modified boarding position, provides a signal for guiding the modified boarding position to the user terminal, and determines a position where there is no structure that obstructs boarding, as the boarding position (Fig. 1 Elements 16 and 17; Fig. 10; Paragraphs [0046], [0047], [0091], and [0093]-[0096], i.e. Stefik teaches a parking or stopping location system for a vehicle which communicates between an in vehicle on-board informational device and a user smart telephone. When a user vehicle reserves to stop or park in a location that in reality is not available at the certain time to the user, drives to the location of the spot to find that a different vehicle is incorrectly parked or stopped in the original location, then the system automatically reserves another available nearby parking space for the driver, guides the user to the spot by identifying its location, and automatically updates if and when either spot is or continues to remain occupied via RFID vehicle tag identification. Kobayashi above specifically disclose the bus terminal and a moving bus stop depending on user demand as opposed to a vehicle and a parking stop), and
after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the stop position providing unit provides a stop restriction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate …a stop position providing unit determining a stop position corresponding to the determined boarding position and providing a signal for guiding the stop position to a bus terminal of the boarding bus, wherein, after the signal for guiding the determined boarding position is provided to the user terminal, when the boarding bus fails to stop at the determined boarding position, the boarding position providing unit determines a position where the boarding bus has actually stopped, as a modified boarding position, provides a signal for guiding the modified boarding position to the user terminal, and determines a position where there is no structure that obstructs boarding, as the boarding position, and after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the stop position providing unit provides a stop restriction zone based on the stop position to a bus terminal of at least one other bus scheduled to stop at the bus station, as taught by Stefik. Doing so would assist the inconvenienced user in order to remedy said user who can no longer stick to their original parking or stopping plan, as recognized by Stefik (Paragraph [0095]).

Regarding claim 2, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the boarding bus determining unit matches a bus number of the boarding wish information with a bus number of the bus service information to determine a bus having a current position closest to the bus station among buses having a matching bus number, as a boarding bus (Fig. 7; Paragraphs [0026]-[0028], [0071] and [0083], i.e. of the plurality of buses available going to the same final destination and thus having the same bus number, matching with a bus that is closet to pick up a user already located at a through space for that specific bus. For example if Bus G and Bus H are both number 6 buses, i.e. both depart from street X and end at street Y, and according to Fig. 7 user U1 wants to be picked at place A, Bus G will pick up U1 since its route includes Place A as a through place while Bus H instead does not. Additionally, the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 3, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the boarding bus determining unit matches a bus number  Additionally, the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 4, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein, when there is at least one preset stop position in the bus station, the boarding position providing unit determines one of the at least one preset stop position as the boarding position based on a position of the user terminal (Paragraphs [0027], [0028], [0081], [0083], and [0091], i.e. a user requesting a use request getting-on place near a through place as a result of the user terminal position detector. Additionally, the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 5, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: further comprising an arrival time calculating unit calculating an expected time for the boarding bus to stop at the stop position and providing the calculated expected time to the user terminal (Paragraphs [0027] and [0040]).

Regarding claim 7, the combination of Kobayashi and Stefik teaches the system of claim 1. The combination of Kobayashi and Stefik further teaches: wherein the boarding position 

Regarding claim 8, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the boarding position providing unit determines a current position of the user terminal as the boarding position (Paragraph [0083], i.e. the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 9, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the boarding bus determining unit acquires destination 

Regarding claim 10, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the bus information includes a current position and a bus number of a bus where the bus terminal is installed (Paragraphs [0027], [0036], and [0041], i.e. GPS detecting current positon and a bus number as identified by a fixed departure place and final destination, i.e. the route number).

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 1, above, and is therefore rejected on the same premise.

Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stefik as applied to claim 1 above, further in view of Bong et al. (KR 2014/0133649; already of record in the IDS; the citations based on the attached translation).

Regarding claim 6, the combination of Kobayashi and Stefik teaches the system of claim 1. The combination of Kobayashi and Stefik does not teach: further comprising a mis-boarding notifying unit providing a mis-boarding notification signal to the user terminal when the bus terminal and the user terminal are within a preset distance and a bus number of the boarding wish information does not match a bus number of a bus where the bus terminal is installed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate wherein the boarding position providing unit determines whether the boarding bus is in a situation of failing to stop at the stop position, determines a modified boarding position by analyzing a position where the boarding bus is able to stop, and provides a signal for guiding the modified boarding position to the user terminal, as taught by Bong. Doing so would notify a blind person that they have boarded the wrong bus since they would not be able to realize this by the usual visual cues, as recognized by Bong (Description Paragraph [A]).

Regarding claim 11, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayshi further discloses:
…
an input unit capable of receiving a boarding wish bus from a user (Paragraph [0025] and [0052], i.e. use request); and
…
The combination of Kobayashi and Stefik does not teach:

…
an output unit outputting a tactile signal capable of guiding the user to the boarding position, based on the signal for guiding the boarding position.
However in the same field of endeavor, Bong teaches:
wherein the user terminal comprises:
…
an output unit outputting a tactile signal capable of guiding the user to the boarding position, based on the signal for guiding the boarding position (Description Paragraph [B], i.e. outputting bus location information as vibration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate wherein the user terminal comprises: … an output unit outputting a tactile signal capable of guiding the user to the boarding position, based on the signal for guiding the boarding position, as taught by Bong. Doing so would allow for a visually impaired person to locate the bus, as recognized by Bong (Description Paragraph [B]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stefik, further in view of Bong et al. as applied to claim 11 above, further in view of Hauser et al. (US 2014/0344375, hereinafter Hauser).

The combination of Kobayashi, Stefik, and Bong teaches the system of claim 11.  The 

	However in the same field of endeavor, Hauser teaches systems and methods for providing notifications to a user (Abstract) and more specially: wherein the user terminal comprises two separate devices communicating with each other, and the input unit and the output unit are implemented in different devices (Fig. 1; Paragraphs [0015]-[0017], i.e. a mobile phone as an input unit and a watch as the output unit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate wherein the user terminal comprises two separate devices communicating with each other, and the input unit and the output unit are implemented in different devices, as taught by Hauser. Doing so would allow for notifications of events to be received based on the activity of the user, e.g. their location relative to a bus station, as recognized by the output unit, as recognized by Hauser (Paragraphs [0005]-[0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitagishi et al. (US 2019/0090083) teaches a boarding intention determination device (Abstract). Beaurepaire (US 2016/0189435) teaches parking spaces optimized by orchestrating the movement of one or more autonomous vehicles or shared vehicles (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        7/30/2021